Name: Council Regulation (EEC) No 677/86 of 3 March 1986 extending the provisional anti-dumping duty on imports of copper sulphate originating in Yugoslavia
 Type: Regulation
 Subject Matter: chemistry;  competition;  iron, steel and other metal industries;  political geography
 Date Published: nan

 5. 3 . 86 Official Journal of the European Communities No L 62/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 677/86 of 3 March 1986 extending the provisional anti-dumping duty on imports of copper sulphate originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by its Regulation (EEC) No 3106/85 (2), the Commission imposed a provisional anti-dumping duty on imports of copper sulphate originating in Yugoslavia . Whereas the examination of the facts is not yet complete and the Commission accordingly notified the exporters known to be concerned of the Community's intention to extend the provisional duty for a further period of two months ; whereas exporters representing almost the whole trade sector did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of copper sulphate originating in Yugoslavia, imposed by Regulation (EEC) No 3106/85 is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2176/84 and to any different decision taken by the Council , this Regulation shall apply until the entry into force of an act of the Council adopting definitive measures . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1986 . For the Council The President W. F. van EEKELEN (  ) OJ No L 201 , 30 . 7 . 1984, p . 1 . (2) OJ No L 296, 8 . 11 . 1985, p . 26 .